Case 7:19-cr-00075 Document17 Filed on 03/01/19 in TXSD Page 1 of 2

UNITED STAT ES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

UNITED STATES OF AMERICA

Vv. Criminal No. M-19-0075

CD (WM) (I tO)

JUAN CARLOS DEL ANGEL-ZAMORA
NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:
1. Defendant agrees:
a. to plead guilty to Count One of the Indictment; and .
b. to waive any and all interest in the asset(s) listed in the Notice of Forfeiture
and to the judicial or administrative forfeiture of any and all firearms,
_ weapons, and ammunition, seized in connection with the case, including but
not limited to Taurus, Model PT111 Pro, 9mm caliber pistol and a Taurus,
Model 85, .38 special caliber pistol and seventy-seven (77) rounds of 9mm
caliber ammunition and approximately thirty-three (33) rounds of .38

caliber ammunition. Defendant agrees to waive any and all procedural
notice requirements for forfeiture.

c. that the remaining count of the indictment be dismissed at the time of
sentencing.
2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
é if the defendant clearly demonstrates acceptance of responsibility. —

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. Ifthe Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization. |

This document states the complete and only Plea Agreement between the United States of

America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
Case 7:19-cr-00075 Document17 Filed on 03/01/19 in TXSD Page 2 of 2

all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises
or threats been made in connection with this plea.

| ACKNOWLEDGMENTS:

I have read this agreement and carefully reviewed every part of it with my attorney. IfI
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 3/ of [19 Defendant: an lalloss Dad eA

Iam the Defendant's counsel. I have carefully reviewed every part of this agreement with

 

the Defendant. I certify that this agreement has been translated to my client by a person fluent in

the Spanish language if my client is unable to read or has difficulty understanding the English

language.

Date: z / y/ iy 4 o> Lo
Counsel for Defense

For the United States of America:

RYAN K. PATRICK
United States Attorney

 

 

DAVID A. LINDENMUTH
Assistant United States Attorney

APPROVED BY:

James ( Sie ‘
Assistant Uhited States Attorney in Charge

 
